Citation Nr: 1724626	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis, pes planus, and hallux valgus.

2.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis, pes planus, and hallux valgus

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative changes with chondromalacia and tendonitis.  

4.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia and tendonitis.  

5.  Entitlement to a compensable rating for hypertension.




REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989 and from July 1989 to June 2007.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  Jurisdiction of these matters is with the RO in Roanoke, Virginia.   

The Veteran was scheduled for a hearing before the Board in May 2017.  However, in a letter received by VA in early May 2017, the Veteran, through his attorney, withdrew his request for a Board hearing.  

In August 2016, the Veteran submitted a new VA Form 21-22 (Appointment of Individual as Claimant's Representative), appointing Jan Dils as his attorney.  The Board recognizes this change in representation. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that his service connected bilateral foot and bilateral knee disabilities are more severe and are entitled to increased disability ratings.  The Veteran was last afforded a VA examination of his bilateral feet disabilities in April 2009 and in August 2010 for his bilateral knee disabilities.  VA and private medical records show that the Veteran continues to receive treatment for these disabilities with additional findings that suggest an increase in severity.  Specifically, a report of x-ray studies of the feet dated March 2016 found degenerative changes evident in both feet, and identified evidence of a limb length discrepancy that was not reported in earlier x-ray studies and knee x-rays completed in August 2014 revealed osteoarthritis in both knees.  Therefore, more contemporaneous examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

With regard to the Veteran's claim for entitlement to compensable rating for service-connected hypertension, the Board finds that the Veteran has not been afforded a comprehensive contemporaneous VA examination to assess the nature and severity of his service-connected hypertension.  Therefore, a remand is warranted to afford the Veteran a VA examination.
 
The Board also notes that VA treatment records from June 2013 indicate that the Veteran was being treated at Langley Air Force Base for hypertension, yet records from that treatment or other treatment specifically for hypertension, are not currently of record.  Therefore, on remand, the AOJ should endeavor to obtain any outstanding treatment records pertaining to the Veteran's treatment for hypertension.  


Accordingly, the case is REMANDED for the following actions:

1.  Request authorization from the Veteran to obtain  outstanding pertinent treatment records from Langley Air Force Base related to treatment for hypertension

2.  Request that the Veteran provide sufficient information, and if necessary, authorization, to allow VA to obtain any additional evidence pertinent to each of  claim on appeal that is not currently of record.

3.  Obtain all outstanding, pertinent VA medical records and associate them with the claims file.
  
4.  Then, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of his service-connected hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate tests or studies should be accomplished and all clinical findings should be reported in detail.  The examiner is requested to indicate whether the Veteran's diastolic pressure has been, for any period on appeal,: predominantly 100, 110, or 120, and whether the systolic pressure is predominantly 160, 200, or more, with reference to applicable time period during/from which such manifestations are shown.  The examiner should indicate whether the Veteran has a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  The examiner is asked to comment on the functional impact resulting from his hypertension.  A complete rationale for any opinion expressed shall be provided. 

3.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature severity of his service-connected left and right foot disabilities and his service-connected left and right knee disabilities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate tests or studies should be accomplished and all clinical findings should be reported in detail.  The examiner is requested to:

(a) Identify and discuss all symptomatology related to the Veteran's service-connected left and right foot disabilities, to include symptoms specific to plantar fasciitis, pes planus, and hallus valgus. 

(b) Identify and discuss all symptomatology related to the Veteran's service-connected left and right knee disabilities. 

(c) Provide range of motion studies of each foot and each knee on active motion, passive motion, weight-bearing, and nonweight-bearing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

(d) All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner is requested to opine whether, during any period of the appeal, pain could significantly limit functional ability during flare-ups or when either knee is used repeatedly over a period of time.  That determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(e) Indicate whether there is recurrent subluxation or lateral instability of either knee, and if so, the severity of any recurrent subluxation or lateral instability. 

(f) Specify whether any left or right knee disability is manifested by ankylosis; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; or symptomatic removal of semilunar cartilage; or malunion of the tibia or fibula; or nonunion of the tibia or fibula, with loose motion, requiring a brace.

(g) Identify and discuss any evidence of shortening of either lower extremity.  Provide measurements of any identified shortening, and a discussion of the likely etiology of the condition and the severity of any symptoms associated with it.

A clear rationale for all opinions must be provided.

4.  Then, readjudicate the claims, to include all appropriate diagnostic codes.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for a response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




